                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 ALICIA T. BEAL,

                        Plaintiff,

                        v.                                 CAUSE NO.: 2:18-CV-206-TLS

 STATE OF INDIANA,
 NICOLE DUNCANSON,
 JOHN DOUGHTY,
 EZEQUIEL HINOJOSA,
 JOSHUA MALHER,
 KATHLEEN SULLIVAN,
 BERNARD CARTER,
 ANTHONY J. MOZIER, and
 DAVID J. KOWALCZYK,

                        Defendants.

                                      OPINION AND ORDER

       Alicia T. Beal, without counsel, filed a complaint and seeks leave to proceed in forma

pauperis. 28 U.S.C. § 1915 allows an indigent plaintiff to commence a civil action without

prepaying the filing fee. Denton v. Hernandez, 504 U.S. 25, 27 (1992). When presented with a

request to proceed in forma pauperis, the district court makes two determinations. First, whether

the claims have sufficient merit to proceed. Id. Second, whether paying the filing fee would

result in the inability “to provide himself and dependents with the necessities of life.” Adkins v.

E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948) (quotation marks omitted). If a court

finds that the suit lacks sufficient merit or that an inadequate showing of poverty exists, the court

must deny leave to proceed in forma pauperis. Smith-Bey v. Hosp. Adm’r, 841 F.2d 751, 757 (7th

Cir. 1988).
        Furthermore, a court must dismiss a case at any time if it determines that the suit is

frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C.

§1915(e)(2)(B). To determine whether the suit states a claim, the court applies the same standard

as it would for a motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6).

DeWalt v. Carter, 224 F.3d 607, 611 (7th Cir. 2000). In deciding a motion to dismiss under Rule

12(b)(6), the court must accept all well-pleaded factual allegations as true and view them in the

light most favorable to the plaintiff. Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027 (7th

Cir. 2013). To survive dismissal, a “complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks and citation omitted). However, “[a] document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (internal quotation marks and citation omitted).

        In this case, Beal satisfies the financial prong of the analysis, but the complaint does not

state a claim. Beal cites to 28 U.S.C. § 1985 and § 1986. Section 1985 “prohibits a conspiracy . .

. motivated by racial, or other class-based discriminatory animus.” Smith v. Gomez, 550 F.3d

613, 617 (7th Cir. 2008). Section 1986 makes liable those who have the knowledge and ability to

stop a conspiracy under § 1985. Here, Beal has neither alleged a conspiracy among the

defendants nor that their actions were motivated by discriminatory animus of any type, therefore

she does not state a claim under § 1985 or § 1986. Nevertheless, the Court will analyze her

claims pursuant to 42 U.S.C. § 1983. “In order to state a claim under § 1983 a plaintiff must

allege: (1) that the defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).




                                                   2
       Beal is suing nine defendants for $2.5 million based on events related to her arrest and

prosecution. She is suing the State of Indiana Lake County Court. However, the Eleventh

Amendment generally precludes a citizen from suing a State or one of its agencies or

departments in federal court. Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001). There are

three exceptions to Eleventh Amendment immunity: (1) suits directly against the State based on

a cause of action where Congress has abrogated the state’s immunity from suit; (2) suits directly

against the State if the State waived its sovereign immunity; and (3) suits against a State official

seeking prospective equitable relief for ongoing violations of federal law. MCI

Telecommunications Corp. v. Ill. Commerce Comm’n, 183 F.3d 558, 563 (7th Cir. 1999). None

of these exceptions applies here. Congress did not abrogate the States’ immunity through the

enactment of §1983. Joseph v. Bd. of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir.

2005). Indiana has not consented to this lawsuit. And Beal is only seeking monetary damages

based on past events. Therefore, the claims against the State of Indiana must be dismissed.

       Beal alleges that Judge Kathleen Sullivan knowingly approved a meritless probable cause

affidavit, issued a warrant for her arrest, and told her she did not have a right to a speedy trial.

However, a judge is entitled to absolute immunity for judicial acts regarding matters within the

court’s jurisdiction, even if the judge’s “exercise of authority is flawed by the commission of

grave procedural errors.” Stump v. Sparkman, 435 U.S. 349, 359 (1978). Because reviewing

probable cause affidavits, issuing arrest warrants, and advising arrestees of their rights are all

within the jurisdiction of a State criminal court, Judge Sullivan has immunity from suit and the

claims against her must be dismissed.

       Beal alleges Prosecuting Attorney Bernard Carter and Deputy Prosecuting Attorney

David J. Kowalczyk approved filing charges against Beal even though there were two different




                                                   3
police reports about her activities. However, “in initiating a prosecution and in presenting the

State’s case, the prosecutor is immune from a civil suit for damages under § 1983.” Imbler v.

Pachtman, 424 U.S. 409, 431 (1976). Beal also alleges that Deputy Prosecuting Attorney Joshua

Malher did not disclose exculpatory evidence. Beal does not explain what exculpatory evidence

was withheld from her. Nevertheless, “determining whether information is ‘exculpatory’ and

‘material’ and therefore must be disclosed pursuant to a Brady request are actions that require the

prosecutor to exercise his professional judgment.” Moore v. Valder, 65 F.3d 189, 197 (D.C. Cir.

1995). “Absolute immunity shields prosecutors even if they act maliciously, unreasonably,

without probable cause, or even on the basis of false testimony or evidence.” Smith v. Power,

346 F.3d 740, 742 (7th Cir. 2003) (quotation marks and citation omitted). Therefore the claims

against Bernard Carter, David J. Kowalczyk, and Joshua Malher must be dismissed.

        Beal alleges that Police Chief John Doughty, Captain Ezequiel Hinojosa, and Lt.

Anthony J. Mozier refused to allow her to file a formal complaint against Detective Nicole

Duncanson, though Assistant Chief A. Short eventually accepted the complaint. However, police

officers cannot be held liable in a § 1983 action for refusing to take a police report because there

is no “constitutional right to have the police investigate . . . .” Rossi v. City of Chi., 790 F.3d 729,

735 (7th Cir. 2015). Moreover, even if such a right existed, Beal has not alleged she suffered any

injury from the brief delay in filing a complaint. Therefore the claims against John Doughty,

Ezequiel Hinojosa, and Anthony J. Mozier must be dismissed.

        Finally, Beal alleges that Detective Nicole Duncanson violated her rights in several ways.

Detective Duncanson wrote a police report which contained “completely different information

from a police report taken by” Officer E. Cook. [ECF No. 1 at 4.] Beal alleges “Det. Nicole

Duncanson did surely commit perjury I.C. 35-44.1-2-1 because the facts in her report were




                                                   4
different from Officer E. Cook’s report.” [ECF No. at 5.] Both reports are attached to the

complaint. [ECF No. at 21–26.] Officer Cook wrote a short report based on his interview of

Jaquita M. George minutes after she called the police to say Beal had followed her car to a

parking lot and waived a gun while screaming at her. Detective Duncanson wrote a long report

weeks later based on her interviews of Jaquita George, a minor passenger who was in the car at

the time, and Alicia Beal. Neither report is based on the personal knowledge of either reporting

officer. Both are based on separate interviews of witnesses. As such, merely alleging that

Detective Duncanson wrote a report with different information than a prior report does not state

a claim.

       Beal alleges that Detective Duncanson asked her “to sign a Miranda Warning [but] failed

to read the Miranda Warning Rights before questioning; she did so about the end of

questioning.” [ECF No. 1 at 6.] However,

       The Constitution and laws of the United States do not guarantee [the plaintiff] the
       right to Miranda warnings. They only guarantee him the right to be free from self-
       incrimination. The Miranda decision does not even suggest that police officers who
       fail to advise an arrested person of his rights are subject to civil liability; it requires,
       at most, only that any confession made in the absence of such advice of rights be
       excluded from evidence. No rational argument can be made in support of the notion
       that the failure to give Miranda warnings subjects a police officer to liability under
       the Civil Rights Act § 1983.

Hensley v. Carey, 818 F.2d 646, 650 (7th Cir. 1987) (quoting Bennett v. Passic, 545 F.2d 1260,

1263 (10th Cir. 1976)); see also Hanson v. Dane Cty., 608 F.3d 335, 339 (7th Cir. 2010).

Therefore, this allegation does not state a claim.

       Beal alleges “[d]ue to Detective Duncanson’s failure to investigate the case properly, I

was charged . . . .” [ECF No. 1 at 6.] However, “there is no such thing as a constitutional right

not to be prosecuted without probable cause.” Serino v. Hensley, 735 F.3d 588, 593 (7th Cir.

2013). Beal also alleges that Duncanson should not have believed Jaquita George’s allegations



                                                     5
about the gun because she had previously harassed Beal and made untrue statements. However,

there is no “constitutional right to have the police investigate . . . to his level of satisfaction.”

Rossi, 790 F.3d at 735. Therefore these allegations do not state a claim.

        Beal alleges that “Det. Duncanson changed the report in order to have a warrant issued

for [her] arrest.” [ECF No. 1 at 7.] The Fourth Amendment is violated “if the requesting officer

knowingly, intentionally, or with reckless disregard for the truth, makes false statements

in requesting the warrant and the false statements were necessary to the determination that a

warrant should issue.” Betker v. Gomez, 692 F.3d 854, 860 (7th Cir. 2012) (quoting Knox v.

Smith, 342 F.3d 651, 658 (7th Cir. 2003)). Here, it is unclear what statements Beal believes were

changed. What is clear is that the substance of the two police reports are the same and that the

first one was sufficient to have obtained an arrest warrant for Beal when it recounted that,

“Jaquita stated she was driving . . . and noticed a vehicle following her . . . into a parking spot

[where] Alicia Beal pulled next to her screaming, yelling, and waiving a gun.” [ECF No. 1 at

23.] As such, nothing in Det. Duncanson’s report was necessary to the warrant determination.

        Thus, this complaint does not state a claim. Though it is usually necessary to permit a

plaintiff the opportunity to file an amended complaint when a case is dismissed sua sponte, see

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment

would be futile, Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have

broad discretion to deny leave to amend where . . . the amendment would be futile.”). Such is the

case here.




                                                    6
         For these reasons, the in forma pauperis motion [ECF No. 2] is DENIED and this case is

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) because this complaint does not state a

claim.

         SO ORDERED on October 18, 2018.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                7
